Case 4:20-cv-00724 Document 14 Filed on 05/20/20 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

DEVERY DAVIS and CLIFTON HUMPHREY,
INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

 

Plaintiff(s)

V. Civil Action No. 4:20-cv-00724

FIVE OAKS ACHIEVEMENT CENTER, LLC,
WHISPERING HILLS ACHIEVEMENT CENTER,
LLC, and NORTH FORK EDUCATIONAL
CENTER, LLC

 

Nee Nee Nee Ne ee ee ae ee ee ee ee” ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Five Oaks Achievement Center, LLC d/b/a Five Oaks Achievement Center (a Texas
Limited Liability Company who maintains a presence and corporate address in
Richmond, Fort Bend County, Texas 77406)
c/o Registered Agent, Deborah O. Voyles
5620 FM 359 Road
Richmond, Texas 77406-9606, or wherever she may be found

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Mickey L. Washington and Kimberly R. Bennett
Washington & Associates, PLLC
2019 Wichita Street
Houston, Texas 77004
Telephone No. 713.225.1838 / Facsimile No. 713.225.1866

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: May 20, 2020

 

s/ RA.Limon

 

Signature of Clerk or Deputy Clerk

 

 
Case 4:20-cv-00724 Document 14 Filed on 05/20/20 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00724

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name Ah Leon and title, if any) Ly soe. Vv Van kL aS ’
7

was received by me on (date) MA

 

  

 

me pores ly served the summons on the individual at (place) a 07 / ee Md
Lskmaid Te. 77406 som Gb [aod

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[4 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
1 I returned the summons unexecuted because 3 or
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

‘fa / Mi fee

Prinled name anf title

tg od [1 57 tags Haslea, 7627

Server’s address

Additional information regarding attempted service, etc:

 

i

 

 

 

a oes a
CAUSE NO. 4:20-cv-00724

DEVERY DAVIS and CLIFTON HUMPHREY, § IN THE COURT OF
INDIVIDUALLY AND ON BEHALF OF ALL OTHERS 8
SIMILARLY SITUATED,
Plaintiff, 8
VS. 8 HARRIS COUNTY, TEXAS
§
FIVE OAKS ACHIEVEMENT CENTER, LLC, WHISPERING §

HILLS ACHIEVEMENT CENTER, LLC, and NORTH FORK
EDUCATIONAL CENTER, LLC
Defendant. 8 UNITED STATE DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS

AFFIDAVIT OF SERVICE

"The following came to hand on Jul 1, 2020, 4:09 pm,
SUMMONS INA CIVIL ACTION,

and was executed at 3200 HOLMES RD, RICHMOND, TX 77406 within the county of FORT BEND at 06:47 PM on Thu, Jul
02 2020, by delivering a true copy to the within named

FIVE OAKS ACHIEVEMENT CENTER, LLC C/O REGISTERED AGENT, DEBORAH O. VOYLES
in person, having first endorsed the date of delivery on same.

| ama person over eighteen (18) years of age and | am competent to make this affidavit. | am a resident of the State of
Texas. | am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. | am not a party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. | have never been convicted
of a felony or of a misdemeanor involving moral turpitude. | have personal knowledge of the facts stated herein and they
are true and correct."

My name is Darren Hausey, my date of birth is 7/11/1963, and my address is 448 W. 19th St. 243, Houston, Tx. 77008,
and United States of America. | declare under penalty of perjury that the foregoing is true and correct.

7 g

Daten Hausey

Certification Number: PSC-77
Certification Expiration: 11/38/2021

Executed in Harris County, State of TX, on July 03, 2020.

 
